TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00285-CV



        Volkswagen Group of America, Inc.; and Audi of America, Inc., Appellants

                                                 v.

 John Walker III, in his Official Capacity as Chairman of the Texas Department of Motor
   Vehicles Board, and the Honorable Michael J. O’Malley and the Honorable Penny A.
 Wilkov, in their Official Capacities as Administrative Law Judges for the State Office of
                            Administrative Hearings, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-15-001186, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellants Volkswagen Group of America, Inc. and Audi of America, Inc.’s verified

motion for temporary relief is denied.

               It is ordered on July 8, 2015.



Before Chief Justice Rose, Justices Pemberton and Field